Citation Nr: 0815986	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph E. Kubit, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to June 
1955.  He died in June 2004.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which in part, denied entitlement to 
service connection for the cause of the veteran's death. 

In August 2007, the appellant was scheduled to testify at a 
hearing at the RO before the undersigned.  The appellant 
notified the RO that she wished to cancel this hearing. 


FINDINGS OF FACT

1.  The veteran died in June 2004 due to cardiopulmonary 
arrest.

2.  During his lifetime, service connection was in effect for 
carcinoma of the esophagus, status post esophagectomy; and 
resection of the 7th rib, posterior region.

3.  The veteran's service-connected carcinoma of the 
esophagus, status post esophagectomy played a material causal 
role in his death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim. 

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active service.  See 38 U.S.C.A.§§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  

A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to cause death, 
or aids or lends assistance to the production of death.  38 
C.F.R. § 3.312(c).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements, evidence of a disease or injury in service, 
and a link between such disease or injury and the cause of 
death, must be supported by evidence of record.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 46 (1996).

Factual Background

At the time of the veteran's death, he was service connected 
for carcinoma of the esophagus, status post esophagectomy; 
and resection of the 7th rib, posterior region.

The veteran was admitted to the Butler, Pennsylvania VA 
Medical Hospital in April 2004 for acute care after a stay 
for GI bleed with anemia.  He had been bleeding from an 
esophageal vessel seen on endoscopy.  The treating physician 
noted that the veteran had a history of Type II diabetes 
mellitus, polymylagia rheumatica, esophageal strictures which 
he dilated himself and there was some question whether his 
self dilation led to the GI bleed.  On May 17, 2004 the 
veteran asked for comfort measures only and was entered into 
the palliative care program.  He was continued on comfort 
measures and died on June [redacted], 2004.

In May 2004 a doctor at the Butler VA Hospital certified that 
the veteran had completed 21 days of hospitalization for 
required treatment of service connected conditions, listed as 
stricture of the esophagus and condition of the skeletal 
system.

The death certificate shows that the veteran died on June [redacted], 
2004 at the Butler VA Medical Center (VAMC).  The immediate 
cause of death was listed as cardiopulmonary arrest.  
Conditions contributing to death were listed as polymyalgia, 
rheumatica, anemia, and diabetes mellitus.

In a September 2007 letter, Dr. Michael Farrell stated that 
after he reviewed the veteran's medical records, he concluded 
that the veteran's death was related to his service connected 
disability, which was adenocarcinoma of the esophagus that 
had required distal esophagectomy and gastric pull-up.  This 
had left the veteran with a chronic anastomotic stricture and 
difficulties with nutrition.  It was noted that the veteran's 
final hospitalization had been necessitated by hypotension 
followed by an urgent endoscopy that had revealed an 
esophageal bleeding source. 

Dr. Farrell also noted that there was no evidence that the 
veteran had significant coronary artery disease antemortem 
and his records indicated that no autopsy was performed.  The 
doctor concluded that the latest of the veteran's numerous 
acute medical admissions which preceded his death was 
unquestionably linked to his most prominent chronic medical 
issues of esophageal carcinoma, post surgical severe GERD and 
stricture requiring the repeated mechanical irritation of 
dilation.  Dr. Farrell concluded that the veteran's service 
connected disability was repeatedly linked to his esophageal 
carcinoma and his acute admission was unquestionably directly 
linked to it as well.

Analysis

Here, the condition that caused death was cardiopulmonary 
arrest.  It is unclear from the death certificate what 
conditions was the underlying cause of death, but the 
hospital discharge report lists polymyalgia rheumatica as the 
primary diagnosis.  Residuals of resection of the esophageal 
carcinoma was listed as the third of 19 diagnoses.  The 
veteran was service connected for carcinoma of the esophagus, 
status post esophagectomy; and resection of the 7th rib, 
posterior region, thus, the requirement for an in-service 
injury or disease is satisfied. 

Dr. Farrell's opinion provides competent evidence that the 
service-connected esophageal disability caused or contributed 
to the cause of death.  The other competent evidence is vague 
as to what role the service connected disability played.  The 
opinion is bolstered by terminal hospital reports, reflecting 
that the veteran was admitted to the Butler VA hospital for 
his service connected conditions of stricture of esophagus.  
Additionally, the treating doctor at the hospital noted that 
there was some question whether the veterans self dilation of 
the esophageal stricture led to the GI bleed. 

The physician's opinion and terminal hospital report place 
the evidence in relative equipoise on the question of whether 
carcinoma of the esophagus, status post esophagectomy was a 
contributory cause of death.  Accordingly, with resolution of 
reasonable doubt in the appellant's favor, the Board finds 
that each prong for the grant of service connection has been 
satisfied, and that service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


